USCA11 Case: 18-14802     Date Filed: 03/25/2021   Page: 1 of 12



                                                                     [PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                               No. 18-14802
                         ________________________

                     D.C. Docket No. 2:16-cv-14554-JEM


RICHARD MORRIS,

                                                        Petitioner-Appellant,

                                    versus

SECRETARY, FLORIDA DEPARTMENT OF CORRECTIONS,

                                                        Respondent-Appellee.
                         ________________________

                  Appeal from the United States District Court
                      for the Southern District of Florida
                        ________________________

                               (March 25, 2021)

Before WILSON, LAGOA, and BRASHER, Circuit Judges.

BRASHER, Circuit Judge:

      Richard Morris appeals the district court’s dismissal of his federal habeas

petition as untimely. The Antiterrorism and Effective Death Penalty Act (AEDPA)

sets a one-year statute of limitations for filing a federal habeas petition that
          USCA11 Case: 18-14802       Date Filed: 03/25/2021    Page: 2 of 12



challenges a state conviction. 28 U.S.C. § 2244(d)(1). The statute of limitations starts

to run when the state conviction is final, but it is tolled while a “properly filed”

application for state post-conviction relief is “pending.” Whether Morris’s habeas

petition is timely turns on one issue: whether Morris’s amended state-court motion

for postconviction relief relates back to his initial postconviction motion, tolling the

statute of limitations for the time in between his initial motion was dismissed and

his amended motion was filed. Because this Court’s and the Florida state courts’

precedents are clear that it does, we conclude that the district court erred in

dismissing Morris’s habeas petition as untimely. Accordingly, we reverse.

                              I.     BACKGROUND

      Richard Morris was convicted of first-degree murder and sentenced to life

imprisonment. Determining whether the statute of limitations barred Morris’s

federal habeas petition requires us to examine the state post-conviction motions he

filed and when they were pending.

      Morris’s conviction became final 90 days after the state court of appeals

affirmed his conviction and denied his motion for rehearing. See Morris v. State, 67

So.3d 1133 (Fla. Dist. Ct. App. 2011). Morris filed his first state habeas corpus




                                           2
          USCA11 Case: 18-14802        Date Filed: 03/25/2021    Page: 3 of 12



petition 65 days later. That matter was pending until the state court of appeals denied

a rehearing of its denial of the petition.

      Morris then waited 166 days to file a Rule 3.850 motion for post-conviction

relief with the state trial court. Fla. R. Crim. P. 3.850. This initial Rule 3.850 motion

asserted several overlapping bases for relief, including ineffective assistance of

counsel, denial of due process, and other violations of state and federal law. Morris

requested an evidentiary hearing on the motion or, alternatively, for the court to

“revers[e] and remand for a new trial[.]” The state trial court dismissed the motion

without prejudice, noting that Morris’s motion was “difficult to interpret,” the

“relevant facts [we]re not sufficiently developed; [we]re not presented in the context

of an understandable chronology”; and were “interspersed with argument,

speculation, and irrelevant comment.” The court invited Morris to refile a “single,

comprehensive, legally sufficient motion, if amended claims [could] be made in

good faith.”

      Morris filed a Rule 3.800(a) motion to correct an illegal sentence 96 days later.

Fla. R. Crim. P. 3.800(a).

      Morris then followed the trial court’s instructions from his earlier case and

filed an amended Rule 3.850 motion. The court accepted the amended motion as

timely, considered the grounds for relief it asserted, and denied it on the merits. The




                                             3
          USCA11 Case: 18-14802        Date Filed: 03/25/2021    Page: 4 of 12



state appellate court affirmed. See Morris v. State, 149 So.3d 26 (Fla. Dist. Ct. App.

2014).

      Without any additional breaks in time, Morris filed several more state court

motions and petitions. When the state appellate court eventually denied his last

motion for rehearing on his third Rule 3.850 motion, there were no more pending

applications for state post-conviction relief or collateral review. Morris filed a

federal habeas petition 66 days later.

      In the district court, Morris asserted that he filed his federal habeas petition

within the one-year statute of limitations under AEDPA. The state disagreed and

asserted that Morris had filed his petition too late. To reach that conclusion, the state

added four units of untolled time: (1) the 65 days between his final judgment and

first state habeas petition, (2) the 166 days between the denial of that petition and

his first 3.850 motion, (3) the 96 days between the state court’s order denying his

initial Rule 3.850 motion and the filing of his Rule 3.800(a) motion to correct an

illegal sentence, and (4) the 66 days between the end of his state proceedings and his

federal habeas filing. The district court agreed with the state and dismissed Morris’s

federal habeas petition as untimely.

      We granted Morris a certificate of appealability on two issues: whether his

amended Rule 3.850 motion relates back to his initial filing and tolled the 96-day

period and whether the statute of limitations should be tolled as a matter of equity.


                                           4
          USCA11 Case: 18-14802        Date Filed: 03/25/2021    Page: 5 of 12



After we appointed counsel, Morris abandoned the equitable tolling issue. So the

only issue remaining is whether Morris’s amended Rule 3.850 motion relates back

to his initial motion for tolling purposes.

                         II.    STANDARD OF REVIEW

      This Court reviews de novo the dismissal of a federal habeas petition as time-

barred under 28 U.S.C. § 2244(d). Hall v. Sec’y, Dep’t of Corr., 921 F.3d 983, 986

(11th Cir. 2019) (citing Cole v. Warden, Ga. State Prison, 768 F.3d 1150, 1155 (11th

Cir. 2014)).

                                III.   DISCUSSION

      The federal habeas statute establishes “[a] 1–year period of limitation . . . [for]

an application for a writ of habeas corpus by a person in custody pursuant to the

judgment of a State court.” 28 U.S.C. § 2244(d)(1). It also says that “[t]he time

during which a properly filed application for State post-conviction or other collateral

review with respect to the pertinent judgment or claim is pending shall not be

counted toward any period of limitation[.]” 28 U.S.C. § 2244(d)(2). A Rule 3.850

motion is an application for review under that provision. Hall, 921 F.3d at 987 (citing

Day v. Crosby, 391 F.3d 1192, 1192–93 (11th Cir. 2004)). Accordingly, as long as

such a properly filed motion is pending, the federal statute of limitations is tolled.

      This appeal turns on a single issue: whether Morris’s Rule 3.850 motion was

pending during the time between when it was dismissed without prejudice and when


                                              5
          USCA11 Case: 18-14802       Date Filed: 03/25/2021   Page: 6 of 12



he successfully amended it. No one disputes on appeal that the limitations period ran

untolled for periods of 65, 166, and 66 days—a total of 297 days. If the amended

motion does not relate back, then nothing was pending during the disputed 96-day

period, the limitations period ran untolled during that period, and Morris filed his

petition too late. If the amended motion does relate back, then it was pending during

the disputed period, the limitations period was tolled during that period, and Morris’s

petition is timely.

      We agree with Morris that his amended motion relates back to his initial

motion, tolling the 96-day period. Under Florida law, when a post-conviction motion

is denied with leave to amend and a movant files a proper amended motion, the

amended motion relates back to the date of the original filing. See Bryant v. State,

901 So.2d 810, 818 (Fla. 2005); see also Russell v. State, 46 So.3d 151, 151–52 (Fla.

Dist. Ct. App. 2010) (holding that a state court’s order dismissing a post-conviction

motion without prejudice is not a final, appealable order). As a matter of federal law,

we have held that, if an amended motion relates back, the limitations period is tolled

between the initial and amended motions. Bates v. Sec’y, Dep’t of Corr., 964 F.3d

1326, 1328 (11th Cir. 2020) (“[A] compliant Rule 3.850 motion relates back to the

date of filing of a noncompliant motion, such that the noncompliant motion was

‘properly filed’ and ‘pending’ as of that date for the purposes of tolling the

limitations period[.]”); Hall, 921 F.3d at 988 (“[N]ot only [is] the time between the


                                          6
          USCA11 Case: 18-14802       Date Filed: 03/25/2021    Page: 7 of 12



corrected Rule 3.850 motion and its disposition tolled, but so too [is] the time

between the original, deficient Rule 3.850 motion and the filing of its [compliant]

substitute.”); Green v. Sec’y, Dep’t of Corr., 877 F.3d 1244, 1248 (11th Cir. 2017).

In this scenario, a petitioner’s Rule 3.850 motion remains “pending” until “it is

denied with prejudice.” Hall, 921 F.3d at 990.

      Applying these authorities here, Morris’s amended Rule 3.850 motion relates

back to his initial motion, tolling the AEDPA limitations period for the time in

between. The state trial court dismissed Morris’s initial motion “without prejudice

to file a single, comprehensive, legally sufficient motion, if amended claims can be

made in good faith.” The court provided no amendment deadline; it merely

instructed Morris to file an amended motion. Morris eventually did just that. Several

months later, he filed an amended Rule 3.850 motion that the court accepted as

timely and eventually denied on the merits.

      The state concedes that, under our precedents, an amended motion would

normally relate back to the initial motion in these circumstances. But it argues that

Morris took too long to file his amended motion. The state argues that, to relate back

under Florida law, an amended motion must be filed by either (1) a deadline set by

the court, or (2) if no deadline is set, a “reasonable” amount of time. It contends that

“reasonable” in this context means no more than 30 days. Relatedly, the state argues

that, unless we create a 30-day relation-back rule as a matter of federal law, a state


                                           7
           USCA11 Case: 18-14802       Date Filed: 03/25/2021     Page: 8 of 12



inmate could “toll the time for years, if not indefinitely,” by successfully amending

previous state-court motions that were dismissed without prejudice. This would,

according to the state, “run contra to the purpose of AEDPA’s one-year limitations

period.”

      The state’s arguments are unconvincing. Neither Florida law nor federal law

creates a 30-day default deadline for amending a post-conviction motion.

      First, the state is wrong about Florida law. Florida’s relation-back rule does

not establish a default deadline when a court fails to specify one. The Florida

Supreme Court has held that, when a petitioner’s initial motion for postconviction

relief is deemed facially insufficient, the trial court must allow the petitioner at least

one opportunity to amend. Spera v. State, 971 So.2d 754, 761 (Fla. 2007) (citing

Bryant, 901 So.2d at 817–19). The court has explained that, when a petitioner files

an insufficient motion, “the proper procedure is to strike the motion with leave to

amend within a reasonable period.” Id. “Normally,” the court has explained, the

deadline for an amendment should be “between ten and thirty days, although special

circumstances may dictate an extension greater than thirty days.” Bryant, 901 So.2d

at 819. But the Florida appellate courts ultimately leave the appropriate deadline for

filing an amended post-conviction motion to lower courts’ discretion. Nelson v.

State, 977 So.2d 710, 711 (Fla. Dist. Ct. App. 2008) (“The trial court has discretion

in determining the length of the defendant’s leave to amend,” and “in its discretion


                                            8
          USCA11 Case: 18-14802        Date Filed: 03/25/2021    Page: 9 of 12



may grant more than one opportunity to amend an insufficient claim[.]”). Here, the

state court did not impose a deadline, and nothing about Florida’s relation-back rule

established a default 30-day deadline.

      Second, the state’s argument is inconsistent with our precedents. This Court

has never treated a state court’s silence in this context to create a default deadline of

30 days. In Bates, the state court did not set a deadline by which the petitioner’s

amended postconviction motion was due. There, the time between the without-

prejudice dismissal of the petitioner’s initial motion and his amended motion was 31

days. Bates, 964 F.3d at 1327. This Court still found that the amended motion related

back for tolling purposes. Nor do our precedents suggest that allowing relation back

over periods longer than 30 days is unreasonable or unworkable in this context. In

Hall, the time between the initial and amended post-conviction motions was only 10

days, though the state court had granted the petitioner 60 days. 921 F.3d at 985–86.

There we reiterated that “[t]he trial court has discretion in determining the length of

the defendant’s leave to amend” and that the Florida Supreme Court had merely

“suggested thirty days would be reasonable.” Id. at 989.

      For its part, the state relies on decisions that are distinguishable. It argues that

its position is consistent with two earlier decisions by this Court: Tinker v. Moore,

255 F.3d 1331 (11th Cir. 2001), and Webster v. Moore, 199 F.3d 1256 (11th Cir.

2000)). In deciding those appeals, this Court held that a Florida state prisoner’s


                                           9
         USCA11 Case: 18-14802       Date Filed: 03/25/2021    Page: 10 of 12



application for state post-conviction relief filed outside the one-year period provided

by AEDPA did not toll the limitations period even though the application was

properly filed within the two years permitted for Rule 3.850 motions under Florida

law. In both of those decisions, the limitations period had already expired by the

time the petitioner filed an initial post-conviction motion. See Tinker, 255 F.3d at

1333; Webster, 199 F.3d at 1259. Thus, no post-conviction motion was ever pending

during the year-long limitations period, and there was no question of an amendment

relating back for tolling purposes. By contrast, when Morris filed his initial Rule

3.850 motion, more than four months of the limitations period remained. Once the

state trial court accepted Morris’s amended motion as timely filed, its relation back

meant that the motion had been pending since the initial filing for tolling purposes.

      Third, the state’s policy argument regarding AEDPA misconstrues that

statute. AEDPA expressly tolls the statute of limitations while properly filed

applications for state post-conviction relief are pending. This tolling is consistent

with one of the main purposes of AEDPA: to encourage “greater federal court

deference to state court decisions and to promote more federal-state judicial comity.”

Wright v. Sec’y for the Dep’t of Corr., 278 F.3d 1245, 1255 (11th Cir. 2002).

“Section 2244(d)(2) promotes the exhaustion of state remedies by protecting a state

prisoner’s ability later to apply for federal habeas relief[,]” while at the same time

“limit[ing] the harm to the interest in finality by according tolling effect only to


                                          10
         USCA11 Case: 18-14802       Date Filed: 03/25/2021    Page: 11 of 12



properly filed application[s] for State post-conviction or other collateral review.”

Duncan v. Walker, 533 U.S. 167, 179–180 (2001). Under AEDPA, we cannot

impose a default time limit for amending a state-court motion for postconviction

relief. Nor can we ignore the state court’s conclusion that Morris’s amended Rule

3.850 motion was timely and properly filed. Federalism and comity mean that we

cannot set a deadline for state courts to adjudicate state post-conviction motions.

      In any event, Florida has already eliminated the possibility of unreasonable or

indefinite tolling when a state court does not impose a deadline for an amended

motion. The year after Morris’s initial Rule 3.850 motion was denied, Florida

amended Rule 3.850 to provide a default deadline of 60 days for filing an amended

motion when the state court’s order does not provide another one. See Fla. R. Crim.

P. 3.850(e); In re Amendments to Fla. Rules of Crim. Proc. & Fla. Rules of App.

Proc., 132 So. 3d 734, 738 (Fla. 2013). Although that default deadline does not affect

the outcome of this case, it solves the problem going forward. Consequently, there

is no need to “narrow[] the scope” of our holdings in Bates, Hall, and Green—as the

state concedes it is asking this Court to do—by imposing a default 30-day deadline

for amending a Rule 3.850 motion when a state court has not specified one.

                               IV.    CONCLUSION

      The dismissal of Morris’s federal habeas petition as untimely is reversed, and

the petition is remanded to the district court for further proceedings.


                                          11
 USCA11 Case: 18-14802   Date Filed: 03/25/2021   Page: 12 of 12



REVERSED AND REMANDED.




                             12